Citation Nr: 1823462	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for pes planus of the left foot rated as noncompensable prior to April 13, 2016 and as 10 percent disabling thereafter.

2.  Evaluation of hallux valgus of the left foot rated as noncompensable prior to April 13, 2016 and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2012 rating decision, the Veteran's foot disabilities were rated together as bilateral pes planus with bilateral hallux valgus, status post fusion of the metatarsophalangeal joint (MTP) of the right great toe.  However, in a July 2014 rating decision, the RO bifurcated the foot disability into four separate disabilities, two for the right foot and two for the left foot.  In his September 2014 substantive appeal, the Veteran indicated that he wishes to pursue an appeal regarding only his disabilities of the left foot.  As such, the right foot disabilities are not on appeal and, therefore, will not be further discussed.  

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACTS

1.  During the December 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for an increased rating for left foot pes planus and hallux valgus for the appeal period from April 13, 2016. 

2.  Prior to April 13, 2016, the Veteran's left foot pes planus is manifested by pain, limited motion and decreased mobility with inward bowing of the tendo achilles.

3.  Prior to April 13, 2016, the Veteran's hallux valgus, left foot, is manifest by severe symptoms to include pain, stiffness, and difficulty ambulating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for pes planus, left foot, and hallux valgus, left foot, for the appeal period since April 13, 2016 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  Prior to April 13, 2016, the criteria for a 10 percent disability rating, but no more, for pes planus, left foot, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  Prior to April 13, 2016, the criteria for a 10 percent rating, but no more, for hallux valgus, left foot, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the Veteran or by his representative. Id.  

On the record during his December 2017 hearing, the Veteran withdrew his appeal seeking an increased rating for pes planus, left foot, and hallux valgus, left foot for the time period since April 13, 2016.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, because the Board has no further jurisdiction to review the appeal on this matter, it is dismissed.  

II.  Increased rating 

Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Pes Planus, left foot

Prior to April 13, 2016, the Veteran has been assigned a noncompensable disability rating for left foot pes planus under Diagnostic Code 5276. 

Under Code 5276, a 10 percent disability rating is warranted for unilateral moderate pes planus, whose symptoms include a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis and pain on manipulation and use of the feet.  

A 20 percent disability rating is warranted where the evidence shows objective evidence of unilateral symptoms including marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities.  A 30 percent rating is warranted when such symptoms are bilateral.  

A 30 percent rating is also warranted where the evidence shows unilateral symptoms including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  These symptoms must not be improved by orthopedic shoes or appliances.  A 50 percent rating is warranted when such symptoms are bilateral.

Prior to April 13, 2016, the Veteran contends that he is entitled to a compensable rating for his left foot pes planus.  Based on the competent evidence of record, the Board finds that the Veteran is entitled to a disability rating of 10 percent since, as will be explained below, his symptoms are more appropriately characterized as unilateral and moderate.

At a May 2011 examination, the Veteran reported increasing pain in his left foot arch that is reported to have progressively worsened since onset in 1983.  On physical examination, there was decreased mobility, lack of stamina, and pain.  Pain and stiffness in the forefoot were noted while standing, walking, and at rest.  Lack of endurance was noted while standing and walking.  There was painful motion of the plantar surface, and tenderness upon palpation along the course of plantar fascia.  The examiner found the Achilles tendon normal on non weight-bearing and inward bowing on weight-bearing.  The weight bearing line was identified as medial to the great toe.  There was moderate pronation and no midfoot malignment.  There was no identified swelling, instability, weakness, or abnormal weight bearing.  There was no evidence of deformation.  The examiner conducted a review of the functional impact of the Veteran's condition, noting that the Veteran could stand more than 1, but less than 3 hours, and that he had decreased mobility, lack of stamina, and pain which caused him to be assigned different work duties and moderately affected his ability to follow daily activities.  The examiner noted that this foot condition significantly affected his ability to do occupational activities. 

In a December 2011 statement, the Veteran said that his condition had "worsened with chronic pain" and caused "stiff lower muscular movement" and "fatigue."  

At a December 2011 examination, the examiner found evidence of inward bowing of the Achilles tendon.  There was decreased longitudinal arch height on weight-bearing.  However, there was no pain noted on use of the left foot.  The weight-bearing line did not fall over or medial to the great toe.  There were no calluses, no evidence of marked deformity of the foot, and no marked pronation.  There was no mention of swelling.  There was no extreme tenderness noted of the plantar surface.  However, the Veteran did endorse improved tenderness of foot disability by use of orthopedic shoes or appliances.  The examiner noted that the Veteran's foot disability impacted his ability to work.  The examiner also noted that the Veteran is post-op status for his right foot disability and temporarily uses a single crutch, which was scheduled to end in January 2012.

VA treatment record from August 2014, show that the Veteran endorsed that his ability to bear weight standing or walking is difficult, especially during everyday mobility due to pain in his left foot.  Upon examination, pain on "DF" or dorsiflexion was noted.

At the May 2017 hearing, the Veteran testified that during the appeal period he experienced pain in his left foot.  He testified that he has a right foot disability for which he has had surgery in October 2011 and in years prior, and the left foot has actually been taking the brunt of the work and weight since these surgeries.  He testified that in 2011, the left foot was slightly swollen and painful with hardly any motion or range of motion at all times, including when touched and when he stepped on it.  He testified that he could not plant his foot properly on the toe and this caused some "spiraling" of the left foot.  He also testified that in 2011 he delayed surgery on his left foot because of his job, and because his wife was unable to take off work to assist him.  He also testified he used of orthotics to alleviate pain.

Upon review of the evidence above, the Board finds that, for the period prior to April 13, 2016, the Veteran's symptoms more nearly approximate unilateral, moderate pes planus of the left foot, with inward bowing of the tendo achilles warranting a10 percent disability rating.  

The evidence of record shows that the Veteran had a weight-bearing line medial to the great toe, inward bowing of the Achilles' tendon and pain in his left foot.  The May 2011 examination showed that the weight bearing line was identified as medial to the great toe, that there was inward bowing of the Achilles tendon, and pain on manipulation and use of the left foot.  The December 2011 examination showed inward bowing of the Achilles tendon.  In an August 2014 VA treatment record, the examiner noted pain on dorsiflexion of the left foot.  While pain on use, inward bowing of the Achilles tendon, and a weight bearing line medial to the great toe were not noted in the December 2011 examination, the examiner did note that the Veteran's foot disabilities impacted his ability to work. 

Additionally, the evidence of record is consistent with the Veteran's consistent complaints of pain due to pes planus in his left foot during the appeal period.  Indeed, the VA examinations and VA treatment records noted that upon physical examination the Veteran showed pain on use and manipulation of the left foot, and decreased mobility and lack of stamina.  Further, the May 2011 examination noted that the Veteran experienced pain and stiffness while standing, walking, and at rest in his left foot.  

The Board has considered the Veteran's lay statements and testimony, and notes that he is competent to report his own observations with regard to the severity of his left foot pes planus including reports of pain, decreased mobility, and lack of stamina.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the other evidence he has presented regarding his difficulties with motion and pain in his left foot.

However, a rating in excess of 10 percent is not warranted.  To warrant the next disability rating in excess of 10 percent for evaluation of pes planus in the left foot, the evidence should show objective evidence of unilateral symptoms including marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities.  

While painful manipulation and use of the left foot, tenderness on palpation of plantar surface of the left foot, and pronation, have been noted in VA treatment records and VA examinations, they do not raise to the level of severe tenderness or pronation identified in the Diagnostic Code.  Indeed, the May 2011 examiner specifically found "mild to moderate" tenderness to palpation, moderate pronation, and no evidence of swelling.  While the December 2011 examination noted that the Veteran's foot disability affected his ability to work, the examiner found no evidence of calluses, no accentuated pain on manipulation and use of the left foot, and did not note swelling.  Further, VA treatment records during this time period reflect pain on manipulation, but do not show that it rises to the level of severe.  Based on review of the evidence of record, none of the other symptoms which would warrant a higher disability rating have been shown or approximated by the competent evidence of record.  

Therefore, the Board finds that a rating of 10 percent, but no more, for the Veteran's pes planus, left foot, is appropriate throughout the appeal period, effective March 2011. 

Hallux valgus 

Prior to April 13, 2016, the Veteran is currently assigned a noncompensable disability rating for left foot hallux valgus under Diagnostic Code 5280. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent disability rating is assigned for unilateral hallux valgus, severe, if equivalent to amputation of great toe or if operated upon with resection of metatarsal head.  This is the maximum rating available for this disability.

Prior to April 13, 2016, the Veteran contends that he is entitled to a compensable rating for his left foot hallux valgus.  Based on the competent evidence of record, the Board finds that the veteran is entitled to a disability rating of 10 percent, as his symptoms are more appropriately characterized as severe, as will be explained below.

An April 2011 VA treatment record shows the Veteran's orthopedic surgeon at the Birmingham Alabama VA Medical Center (VAMC) recommended that the Veteran's degenerative arthritis with large dorsal spurs in the left foot great toe may respond to cheilectomy, or  surgery to remove part of the toe bone.  

In March 2012, the Veteran was afforded a VA examination.  The examiner noted that the hallux valgus, left foot, affects his ability to work and noted that he is a police officer and has not been able to work as he has to ambulate constantly, and cannot currently do so.  There was no noted functional impairment such that he would be equally well served by an amputation or prosthesis.  

An August 2014 VA treatment record notes that the Veteran reported left big toe joint pain, with occasional sharp pain, aches, progressively worse shoe rubs, and stiffness in his left big toe joint.  Upon examination, the examiner noted that after range of motion testing.  There was pain and mild crepitus in the first metatarsal phalangeal joint (MPJ).  The examiner noted that he discussed surgical options including an implant. 

In VA Form 9 dated September 2014, the Veteran reported that he experienced stiffness or swelling of the large toe joint, limited range of motion, left foot joint pain and that he was undergoing treatment from a VA podiatrist.  

At the May 2017 Board hearing, the Veteran testified that during the appeal period he has had pain in his left foot and that his hallux valgus is severe in his left big toe.  He testified that in 2011 his left foot was slightly swollen and painful with hardly any motion.  He testified that he delayed left foot surgery in 2011 because of his job, and to allow time for his right foot to "get right" after surgery.  He said that since his surgery for his right foot disability, and this foot being non-weight bearing, he would require assistance in moving around after left foot surgery.  Further, he said that his wife was unable to take off work to assist him.  He testified that the surgery on his right foot has been putting more pressure on his left foot and that the left foot has actually been taking the brunt of the work and the weight.  He said he had trouble standing on his toe and walking up on a curb.  He testified that he had to turn his foot toward the arch at work.  He said he had to choose certain shoes for work in relation to his left foot pain.  

In support of his appeal, the Veteran's spouse was also in attendance at the May 2017 Board hearing and testified that she is a licensed physical therapist assistant and noted that the Veteran's "bunion has gotten visibly worse" during the appeal period.  

Upon review of the above, the Board finds that the Veteran's symptoms more nearly approximate severe hallux valgus of the left foot, and entitle him to a disability rating of 10 percent, under Diagnostic Code 5280.  The evidence shows that the hallux valgus, left foot, has been manifested by severe symptoms, including pain, stiffness of the left foot great toe, and difficulty ambulating.  The April 2011 and the August 2014 VA treatment records showed that his doctors recommended surgery to remove parts of the bone of the left great toe to alleviate pain.  Further, the August 2014 VA treatment records show the examiner recommended an implant after surgery to treat the Veteran's left foot hallux valgus.  

While the March 2012 VA examination showed there was no functional impairment such that the Veteran would be equally well served by an amputation or prosthesis and mild to moderate hallux valgus symptoms.  Prior and subsequent VA medical records during the appeal period provide evidence that the Veteran's pain was of such severity that a podiatry surgeon recommended surgery to remove part of the bone in the left foot great toe. 

The Board has considered the Veteran's lay statements and testimony, and notes that he is competent to report his own observations with regard to the severity of his left great toe, including consistent reports of pain, stiffness, and loss of range of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the other evidence he has presented regarding his difficulties with pain in his left foot great toe.

The Board has also considered the lay testimony of the Veteran's spouse at his May 2017 Board hearing regarding the Veteran's symptoms of hallux valgus in his left foot appearing worse during the appeal period.  This statement is probative insofar as it reports relevant symptomatology which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Insofar as the spouse has knowledge of facts and circumstances and convey matters that can be observed and described by lay persons, the Board finds such evidence regarding the Veteran's left foot hallux valgus to be competent.  

After reviewing the evidence above, the Board finds that a 10 percent rating for the Veteran's left foot hallux valgus is appropriate through the appeal period, effective October 5, 2011.  A 10 percent rating is the maximum rating assignable for the Veteran's hallux valgus, left foot disability.  Therefore, an increased scheduler rating is not available.  Moreover, the Board has considered all potentially applicable rating criteria and finds that none provide for a disability rating in excess of 10 percent.




ORDER

The appeal seeking a disability rating in excess of 10 percent for left foot pes planus since April 13, 2016, is dismissed. 

The appeal seeking a disability rating in excess of 10 percent for left foot hallux valgus since April 13, 2016, is dismissed. 

Prior to April 13, 2016, a 10 percent rating for left foot pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Prior to April 13, 2016, a 10 percent rating for left foot hallux valgus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


